Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21-22, 25-26, 29-32, 35-36, and 39-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2016/0020239 A1)(“Liu:”) in view of Liu et al (US 2015/0145094 A1)(“Liu ‘094”).
Liu discloses a package which is considered to correspond to a chip scale package (CSP), as Liu discloses  in Fig. 8A an image sensor (para. 0031 and 0059) which Fig. 8A shows to be a chip which includes device section 500 which includes wiring and transistors and glass substrate 660 which is a protective cover and a filter 640 which is material covering the lenses under to cover 660 and which corresponds to a protective material and an electrode 620 which is under the lenses or microlenses, which are not labeled in the Fig. 8A,  and  including
A layered body  as shown in Fig. 8A and as discussed above, including 
An upper structural body, as the upper portion of the body 500 discussed above is considered to correspond to an  upper body , as the body is above the circuit board 700 and in addition, the body 500 is considered to include an upper and a lower portion, as  the body 500 shown in Fig. 8A  has an upper and a lower portion , 700 is identified in para. 0059,
A photodiode thereon, the photodiode 120 of Fig. 8A  is identified in para. 0059
A lower structural body as discussed above in the discussion of Fig. 8A including
A transistor 221 (Fig. 8A and para. 0059)
A wiring line, as Liu discloses wiring or interconnects 140 as shown in Fig. 1 (para. 0040) and which have corresponding structures shown in Fig. 8A and referred to by Liu in the description of structure which are also shown in Fig. 8A and can therefore be applied also to structures corresponding to the structures shown in Fig. 1 (Fig 8A and para. 0040 and 0057)
A multilayer wiring layer forms an input/output circuit and a signal processing circuit, as Liu discloses a photodiode 120 in the chip (para. 0059) and Liu also discloses signals received by an image sensor, which is a part of the device disclosed by Liu (para. 0003), which is a disclosure of input signal as the optical image received is converted into an electric signal as disclosed by Liu (para. 0003) and is detected by photodiodes (para. 0045) and providing an image (para. 0004), which is considered a disclosure of providing an image as described also in para. 0005 by Liu in the description of image sensors and which Liu discloses the device disclosed by Liu provides improvements in device performance (para. 0022-0021), 
A semiconductor substrate including silicon beneath the multilayer wiring, as Liu discloses substrate may include silicon (para. 0049), and Liu also discloses the device shown in Fig. 8A has TSV (through silicon vias) (para. 0059), which is a disclosure that the substrate of the device has silicon substrate from top to bottom, for example the TSV on the far left of the feature 120 of the device 500  in Fig. 8A, although not labeled, is a TSV which is from top to bottom of the substrate,
A silicon through hole penetrates through the semiconductor substrate from the bottom to the top and Liu also discloses the device shown in Fig. 8A has TSV (through silicon vias) (para. 0059), which is a disclosure that the substrate of the device has silicon substrate, and Fig. 8A shows the vias go though the substrate, as   Liu also discloses the device shown in Fig. 8A has TSV (through silicon vias) (para. 0059), which is a disclosure that the substrate of the device has silicon substrate from top to bottom, for example the TSV on the far left of the feature 120 of the device 500  in Fig. 8A, although not labeled, is a TSV which is from top to bottom of the substrate,
The connection is embedded in an inner wall of the via an insulating film forms a through silicon via (TSV) as shown in Fig. 8A, as Fig. 8A shows the TSV has insulating film    around the TSV, which is considered a disclosure of the TSV being embedded in an insulating film
The TSV connected to a rewiring line on the bottom of the substrate, although not explicitly stated, Fig. 8Ashows the device layers 120 which are photodiode layers (para. 0040) are connected to interconnections, although the interconnections are not labeled, they are connected to the upper TSVs, which are connected to the device layers 120.
A protective substrate  660 on a top of the upper body via a resin 640 
A solder resist on the bottom of the substrate, although not labeled in Fig. 8A, there is a layer under the solder balls shown in Fig. 8A which corresponds to a solder resist
 conductive pads are on the bottom of the CSP beneath the solder resist, as pads connected to the features 270 are shown in Fig. 8A, and as shown in Fig. 8A the pads on the features 270 are not covered by the layer which corresponds to the solder resist.
Liu does not explicitly state that the rewiring connected to the conductive pads.
Liu ‘094, in the same field of endeavor of chip package for light emitting diodes in for example an image sensor (para. 0016) which includes a CMOS image sensor (para. 0016), discloses that the electronic element region 310 is connected to the micro electric element region 310 by an interconnection structure which Liu states is not shown in Fig. 1G (para. 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined interconnections as disclosed by Liu ‘094 with the device disclosed by Liu in order to provide power for the devices in the electronic elements disclosed by Liu.
Re claims 22 and  32:  Liu discloses an upper wiring layer 420 (Fig. 1), a lower wiring layer 244(Fig. 1), and an intermediate wiring layer 440 (Fig. 1), and Liu in combination with Liu ‘094 discloses  that the electronic element region 310 is connected to the micro electric element region 310 by an interconnection structure which Liu states is not shown in Fig. 1G (para. 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined interconnections as disclosed by Liu ‘094 with the device disclosed by Liu in order to provide power for the devices in the electronic elements disclosed by Liu.
                  Re claim 25 and 35:  Liu ‘094 discloses the through via includes an inverted taper (Fig. 1G). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the TSV disclosed by Liu with an inverted taper as disclosed by Liu’094 in order to obtain increased chip area for light  in the chip.
      Re claim 26 and 36:  Liu discloses Cu and Sn  metal interconnect and combinations thereof  (para. 0057).
   Re claims 29 and 39:  Liu discloses Cu metal interconnect over a plurality of layers, as Liu discloses Cu (para. 0057).
   Re claims 30 and  40:  Liu discloses Cu and Sn  metal interconnect and combinations thereof  (para. 0057).   
             Re claims 24 and  34:  Liu ‘094 discloses silicon oxide for the interlayer insulation layers (para. 0026).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined silicon oxide as disclosed by Liu ‘094 with the device disclosed by Liu in order to obtain the benefit of facilitating wafer-level packaging processes as disclosed by Liu ‘094 (para. 0034).

Claim(s) 23-24, 27-28, 33-34, and 37-38  is/are rejected under 35 U.S.C. 103 as being unpatentable over   Liu et al (US 2016/0020239 A1)(“Liu:”) in view of Liu et al (US 2015/0145094 A1)(“Liu ‘094”)as applied to claims 21, 22, 31, and 32 above, and further in view of Kim (US 2014/0070353 A1).
Liu in view of Liu’094 discloses the limitations of claim s21, 22, 31, and 32 as stated above.  Liu in view of Liu’094 is silent with respect to an insulating interlayer among the uppermost wiring layer, the intermediate wiring layer and the lowermost wiring layer.
Kim, in the same field of endeavor of CMOS image sensor (para. 0003), discloses planarization layers 300 and 304 (para. 0024 and 0025 and Fig. 4) and similar layers are formed in the lower substrate (para. 0024) which is a disclosure of insulating interlayers and Kim also discloses lenses to aid in the path of the light  and color filters 306 to prevent light interference between the pixels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the layers disclosed by Kim in the device disclosed by Liu in view of Liu ‘094 in order to obtain the benefits disclosed by Kim as stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895